
	
		I
		111th CONGRESS
		2d Session
		H. R. 5528
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Mr. Carney (for
			 himself and Mr. Bilirakis) introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To enhance the integrity of the United States against the
		  threat of terrorism.
	
	
		1.Border security and
			 immigration enforcement of State and local law enforcement personnel
			(a)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary for fiscal year 2011, to
			 remain available until September 30, 2012, for the purpose of enhancing the
			 integrity of the United States against the threat of terrorism.
			(b)Use of
			 fundsFrom amounts made
			 available under subsection (a), the Secretary of Homeland Security may
			 reimburse a State or political subdivision described in subsection (c) for the
			 expenses described in subsection (d).
			(c)Eligible
			 recipientsA State, or a
			 political subdivision of a State, is eligible for reimbursement under
			 subsection (b) if the State or political subdivision—
				(1)has entered into a
			 written agreement described in section 287(g) of the Immigration and
			 Nationality Act (8 U.S.C. 1357(g)) under which certain officers or employees of
			 the State or subdivision may be authorized to perform certain functions of an
			 immigration officer; and
				(2)desires such
			 officers or employees to receive training for the Department of Homeland
			 Security in relation to such functions, including border security and
			 immigration enforcement functions.
				(d)ExpensesThe expenses described in this subsection
			 are actual and necessary expenses incurred by the section by the State or
			 political subdivision in order to permit the training described in subsection
			 (c)(2) to take place, including expenses such as the following:
				(1)Costs of travel
			 and transportation to locations where training is provided, including mileage
			 and related allowances for the use of a privately owned automobile.
				(2)Subsistence
			 consisting of lodging, meals, and other necessary expenses for the personal
			 sustenance and comfort of a person required to travel away from their person’s
			 regular post of duty in order to participate in the training.
				(3)A
			 per diem allowance paid instead of actual expenses for subsistence and fees or
			 tips to porters and stewards.
				(4)Costs of securing
			 temporary replacements for personnel traveling to, and participating in, the
			 training.
				
